          Case 1:18-cr-00807-LTS Document 41
                                          42 Filed 11/23/20 Page 1 of 1




November 23, 2020

By ECF                                                  MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York

Re: United States v. Alfarabick Mally, 18 Cr. 807 (LTS)

Dear Judge Swain:

I write on consent of the Government to respectfully request that the Court extend Alfarabick
Mally’s voluntary surrender date (currently December 3, 2020) by 60 days. On August 17, 2020,
this Court sentenced Mr. Mally to six months’ imprisonment on his violations of supervised
release, to run concurrently to his anticipated state court sentence. Mr. Mally’s state court
sentence has still not been imposed; his attorney informs me that she expects this to occur in
January 2021. For this reason, and because of continued concerns related to the COVID-19
pandemic, I respectfully request that the Court extend Mr. Mally’s voluntary surrender date by 60
days.

Thank you for your attention to this request.

Respectfully submitted,                         The request is granted. Mr. Mally must surrender by
                                                February 4, 2021, at 2:00 p.m. DE#41 resolved.
/s/ Jonathan Marvinny                           SO ORDERED.
Jonathan Marvinny                               11/23/2020
Assistant Federal Defender                      /s/ Laura Taylor Swain, USDJ
212.417.8792
jonathan_marvinny@fd.org

cc: Alexander Li, Esq. (by ECF)
